                            Case 2:21-cv-10386-JMV-ESK Document 1-1 Filed 04/28/21 Page 1 of 3 PageID: 13
                                                          Exhibit A to the Complaint
Location: Jersey City, NJ                                                                           IP Address: 100.8.209.150
Total Works Infringed: 26                                                                           ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                            04-18-     Tushy          01-31-2020    03-15-2020   PA0002240443
           8A8D7B37760B15845E05575F26C1CC675CD1BA8F                              2021
           File Hash:                                                            10:47:00
           ADEB6208683C85B692E515CB9E8590596E076DB19B3F8362B00F5EAD5AB86002
 2         Info Hash:                                                            04-18-     Tushy          12-07-2019    12-17-2019   PA0002217666
           C6520DA67348FCF688DB38741CB288B7A76ADB05                              2021
           File Hash:                                                            08:49:38
           41CCEE97E4FF595FC5E5795C99144C4DC34E96328A35A68D5F403BF219A838B7
 3         Info Hash:                                                            04-11-     Blacked        03-31-2018    04-12-2018   PA0002091516
           FF5C5EF547F4464B995B70C2CD7EE97D4C3B15D1                              2021
           File Hash:                                                            19:22:35
           5980C663E2D308A5CD555BB5A3CE4F29DCFEB9E085486B3DCEC32A749C4028CA
 4         Info Hash:                                                            04-11-     Blacked        12-03-2017    01-04-2018   PA0002097460
           A2386CF3BF6883461718DDF04E3D5D7D2FB82935                              2021       Raw
           File Hash:                                                            08:02:49
           7EDAF297CDFAE5A081EC7C300FF7BB6490385130AE72866F316445AF380FF59D
 5         Info Hash:                                                            04-11-     Blacked        04-20-2019    05-28-2019   PA0002200782
           4603983B3D84586DD6C69DE504A3327C0224A621                              2021
           File Hash:                                                            01:28:44
           16E364CBE4F64E63805D9D2F8BA420B54A8CFA5F32E0C04FDC79EB8B5C133B26
 6         Info Hash:                                                            03-14-     Blacked        02-27-2021    03-08-2021   PA0002280373
           205D3A9661157A480B0F42DA64F0505A35F0A479                              2021
           File Hash:                                                            05:57:12
           86DA3C4E150C892D2E27331090C9F83BEDD90B836C4BA4C2A1A16E168BFEA92F
 7         Info Hash:                                                            02-21-     Blacked        12-07-2020    12-28-2020   PA0002269082
           F083494A7EF6DCB0F1C1CCB2E3B439D46B8E121D                              2021       Raw
           File Hash:                                                            12:21:34
           6D8F28B6897356FB8F127C57432BCB0094117CA11BB5EABDA1879D9FEDDCA303
 8         Info Hash:                                                            02-21-     Vixen          01-01-2021    02-02-2021   PA0002281154
           461F333739CEE3EFF6934B8B5A09120D63D71612                              2021
           File Hash:                                                            11:51:02
           B220A0FF1CCB1FC69932EB8B30C16C73139584B5776DA4FFAB5C934AE06AC49B
                       Case 2:21-cv-10386-JMV-ESK Document 1-1 Filed 04/28/21 Page 2 of 3 PageID: 14

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         01-27-     Blacked   08-08-2020   08-31-2020   PA0002265640
       19816DD7F8D6650A9DF46433A617858034440FC8                           2021
       File Hash:                                                         12:56:29
       E1AAAC64CF57691DC520C1191297E95EF1C1A8CB1F21C0C1C938013F2272C71A
10     Info Hash:                                                         11-30-     Blacked   08-08-2019   09-17-2019   PA0002216217
       5B5E983178BC0951EF6703D24DBDAFB3EDBCE776                           2020
       File Hash:                                                         07:10:03
       47F2612FA1E03F293976B9EDBBABAD738AA5A57314FF0AEBDD739B76DD57576F
11     Info Hash:                                                         11-30-     Blacked   06-04-2019   07-17-2019   PA0002188309
       A2D740288651347913A615BF0F7B1C5D880A35D5                           2020
       File Hash:                                                         03:10:05
       13D2606463107A88FA313A692EF4ED2FA3B64FFE2B03CEC1C8931C4A118B922D
12     Info Hash:                                                         11-30-     Blacked   04-27-2020   05-19-2020   PA0002241476
       DF5AB30C3DCA2D1F7407D18CEF82EC233CFFAE23                           2020       Raw
       File Hash:                                                         03:08:14
       D221159F2ACCBF8C57638361E142A73720FE31BD17F4746F28FA595A6F81D55A
13     Info Hash:                                                         11-30-     Tushy     11-22-2019   12-03-2019   PA0002232052
       5DD19451DDB20A4469B8D1B7CD62E195B031E53B                           2020
       File Hash:                                                         03:07:55
       ED7420CB527C520E61AEF0818FD6360D6C42A634B50FF4E7AFBA49A5C8496D91
14     Info Hash:                                                         10-23-     Blacked   09-07-2020   09-29-2020   PA0002258685
       443E8983846661227A0B22FC67E717831E73C557                           2020       Raw
       File Hash:                                                         18:21:19
       F69BE4CD2DC035B8519D449C6D27200B06249E05B273DD8AA05C6A9A203E063A
15     Info Hash:                                                         10-23-     Blacked   09-28-2020   10-22-2020   PA0002261800
       519B912FC07154CEE0B5E2B8F3F3497D4536F516                           2020       Raw
       File Hash:                                                         18:20:40
       F3C5F0F912A2629A60A82F46C86E0CD2953543B7EBD73649332D4082672C9731
16     Info Hash:                                                         10-23-     Blacked   09-21-2020   09-29-2020   PA0002258687
       C245FAB3384CCDEE471EE6BF59668CD8949DAB46                           2020       Raw
       File Hash:                                                         18:12:36
       A32664A0B9E3788EF4047E6FDF1DDA9A6E0FAC8F7B8CFA7F9225DB7B5BBD834F
17     Info Hash:                                                         10-23-     Blacked   09-14-2020   09-29-2020   PA0002258688
       F819E9FAF6FA9E35BD7483238D40A9B0BCAF938C                           2020       Raw
       File Hash:                                                         18:08:46
       20684FFA37B8B563623CE808629D6DD246B6480568E04AC11AE059E884F51EDA
                       Case 2:21-cv-10386-JMV-ESK Document 1-1 Filed 04/28/21 Page 3 of 3 PageID: 15

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         10-23-     Blacked   10-05-2020   10-22-2020   PA0002261806
       206E513908AF5AE8D757D4D0B797F7223E75A3C3                           2020       Raw
       File Hash:                                                         18:08:42
       5C7DB6F419629161D391E26C56EE2174F65BC854D45FA44B09FA0D569EBDE710
19     Info Hash:                                                         10-23-     Blacked   10-12-2020   10-22-2020   PA0002261809
       8A705E0A2620A2D76770FFA5C03AB5CFB80B90DC                           2020       Raw
       File Hash:                                                         18:06:33
       D9D80A46E30C75292B548B9FB7B079B0CDA718926F48544AA4B707B427DEAD71
20     Info Hash:                                                         10-23-     Blacked   10-19-2020   11-05-2020   PA0002263389
       E6D50AAE69A4485E7C9EBDF39A8B2651D4498D95                           2020       Raw
       File Hash:                                                         18:06:22
       9CD11C3E531C2D0649D76701C70B9D06D35FAFBFF3A251A8B790FCC71A7E4AA0
21     Info Hash:                                                         09-21-     Blacked   09-19-2020   09-29-2020   PA0002258681
       88A9DB8D685A93E4F11C86F7707F8DC521EDF41B                           2020
       File Hash:                                                         21:34:09
       351E058FEB8427BA8B8E096A42CC878AFBE885C9F3B1EACE251DD7FD7BDAB698
22     Info Hash:                                                         09-21-     Tushy     09-20-2020   09-29-2020   PA0002258683
       319807E58A45EC1A855D0343ED12AF605283700A                           2020
       File Hash:                                                         20:52:54
       BC3E4650BC49528787A262141DCFD2D1D4EE7BB8CB5ABFFD2410968D0F0294EF
23     Info Hash:                                                         09-06-     Blacked   09-05-2020   09-29-2020   PA0002258686
       7029C7577EF8E1741CFBFC4FEC6F872AD98C26C2                           2020
       File Hash:                                                         18:17:49
       EF361F2C822CBD9481183D1B62C8522BB322C62F2E43767A9E0F4D54586F65D1
24     Info Hash:                                                         06-24-     Blacked   06-22-2020   07-16-2020   PA0002248579
       E0F3D26D0FF6423580E8A4442C01C6D08B6D0CB3                           2020       Raw
       File Hash:                                                         06:40:25
       E2D262EA08DD8312B70869775BAAC8C5A2C74D4060781ED78CC5230E69221FE3
25     Info Hash:                                                         06-18-     Tushy     05-31-2020   06-16-2020   PA0002253261
       5DA0407C72C391C9189B10382280FFF05749CC28                           2020
       File Hash:                                                         08:23:04
       BACE2697BBC44EF9A88D6BBA47CF79AFB0613A6ADFEE13655871F93F89776A23
26     Info Hash:                                                         06-18-     Blacked   06-01-2020   06-25-2020   PA0002255508
       86ECA09D5487A17F29DB4779B692B1BAB06970CB                           2020       Raw
       File Hash:                                                         07:54:38
       BA2C5FACE994DBDF35DDA0CC108D651333BD026814F49A3F5E6F484D6D3462B0
